Citation Nr: 1448073	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-46 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

These matters were previously before the Board in February 2014 and May 2013 and were remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal was remanded to obtain a new VA psychiatric examination.  This was completed, but the Board has found this examination to be inadequate.  The examiner at the May 2014 VA psychiatric examination stated " He does not, and based on the medical records available to this examiner, has never been diagnosed with PTSD."  However, there are treatment notes from the Carl Albert Indian Health Facility from June 2009 to December 2009 that specifically diagnosis the Veteran with PTSD/Depression.   

Further, the examiner in May 2014 stated, "there is not adequate evidence in the medical record to establish a causal connection between Veteran's current diagnosis of depression and his medical record.  Therefore, it is this examiner's opinion that the claimed condition is less likely than not incurred in or caused by his military service."  However, the examiner did not provide a rationale on how he reached this conclusion.  

As such, the Board is once again remanding this matter for a new examination.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "[i]f further evidence or clarification of the evidence... is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1. Obtain updated records of treatment from the VA Medical Center (VAMC) in Oklahoma City from January 2014 to present and from the Carl Albert Indian Health Facility in Ada, Oklahoma, from December 2009 to present.  A response, negative or positive, should be associated with the claims file.

2.  Then, schedule the Veteran for a new VA psychiatric evaluation to determine the etiology of his currently acquired psychiatric diagnoses of PTSD and major depressive disorder. 

The claims file and a copy of this remand should be made available to the examiner, who shall acknowledge receipt and review of these materials in any report generated as a result of this remand.

The examiner should provide current psychiatric diagnoses.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied. 

The examiner should then determine whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's currently diagnosed PTSD is etiologically related to any incident(s) of the Veteran's active duty service, to include his report of seeing a soldier run over and killed by a 175mm self-propelled gun. 

The examiner must comment on the June 2009 -December 2009 treatment notes from the Carl Albert Indian Health Facility in Ada, Oklahoma that reflect a diagnosis of PTSD and the October 2010 and May 2014 VA examinations that diagnose Major Depressive Disorder.  

The examiner should also determine whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's currently diagnosed major depressive disorder is etiologically related to any incident(s) of the Veteran's active duty service, to include his report of seeing a soldier run over and killed by a 175mm self-propelled gun. 

The VA examiner is requested to provide a thorough rationale for any opinion provided.

3.  Then, readjudicate the claim on appeal with consideration of all evidence of record.  If the benefit sought is not fully granted, provide the Veteran and his representative a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



